Title: To Thomas Jefferson from David Howell, 3 June 1790
From: Howell, David
To: Jefferson, Thomas



Sir
Providence June 3d. 1790.

Although I may not be among the foremost, I assure you, I am among the most sincere in Congratulating you, at once, on your return to your native Country, and, on your appointment to the place of Secretary of State.
Since the adoption of the Federal Constitution by this state I can  inform my friends that I am alive, and make mention of the place where I live with more pleasure, than I could before. For, indeed, life would be scarcely worth having if one should be condemned to Spend it under such a Government as we have lately experienced.
After my return home from three successive Years service in Congress, for which I recieved the thanks of our Legislature, an arrearage was acknowledged [as due] to me of near Two Thousand Dollars. This they have confiscated, together with other securities, because I refused to take their paper money at par in payment.
I was also under the necessity of resigning my seat in our superior Court to avoid a more mortifying event, on account of the general concurrence of the people in the execution of their paper money system. In confidence of your friendship, of which you was pleased to give me sufficient proofs in the course of our residence at Anapolis, I have presumed to mark to your address, a Packet of pamphlets. I pray you to send them to the several Gentlemen whose names are written on them.
I send these pamphlets as well to honour the memory of my departed friend, the writer, as to furnish my acquaintance, who are yet in Life, and in power with Evidence of the part I have acted, while honoured with Judicial power, against the paper money laws of this State.
Having accidentally heard that the President of the United States did me the honour to enquire into my present political character and flattering myself that he might be prompted by other motives than mere curiosity, I have also enclosed the U. S. Chronicle of February 25. 1790 containing some of my sentiments under the signature of Solon Junior. Both the papers in this Town contain other peices under the same signature. As such peices are hastily written and seldom copied, they cannot be correct. In the Providence Gazette of May 22d. Ult. enclosed, you will also see a piece under the signature of a Farmer. I Live on a Farm, in fact, in the vicinity of this Town. In the same Gazette of April 17. Ult. you will also see two peices written by me just before our late Election. These may explain to you the reason why I was opposed as attorney General and beat by an Antifederalist of no abilities.
Although I had been honored with a seat in some of our Courts ever since the revolution and addicted myself to the study of Law I had no thoughts of descending to the practice, ‘till reduced, by the operation of eniquitous Laws, to the necessity of seeking a livelihood from it.
This Letter will be copied by my second son, in the sixteenth  year of his age. His Collegiate Education is not finished: I have also three Daughters, my youngest is about the age your little daughter was when I saw her at Philadelphia. I mention these Circumstances to shew you (what I severely feel) that I am striped of my resources at a period of Life when they are most wanted for the Education of my Children.
Since I have thus far entered into documents of my principles I will indulge my vanity so far [as to] enclose you Copy of an Oration delivered by my eldest son on his Commencement in the [College] in this Town last September. You will render me a singular satisfaction by putting [this] Oration into the hands of General Washington for his perusal at some leisure moment, explaining to him such parts of this letter as you may think proper.
Our General Assembly will be in Session next week when our senators will be chose[n to] proceed to take their seats, and measures taken for the Election of our Representative. There [will] be a number of Candidates, all Decided Federalists and opposers of Paper money will proba[bly be] excluded from an Election. Our present Governor is a man of good abilities and I hope it [will be] one of his objects to moderate the heat of party. It will give you pleasure to Learn that our C[ollege] is in a flourishing Condition, and that the College funds in the hands of our Legislature are [con]fiscated private property. Beneficium magnum quod me non occidisti as Tully s[ays]. With every sentiment of esteem and friendship, I am, dear sir, Your most Obedient and very humble servant,

David Howell


P.S. I have, as yet, written thus freely to no other Gentleman. I observe that my Clerk in directing the pamphlet to Mr. Adams has stiled me his friend, as in the directions to all the other Gentlemen, to whom I have the honour to be personally known; will you please to communicate the substance of this letter to him—proof that I am his friend, he may see in the Journals of Congress.
D.H.

